DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. 
In regards to the 101 arguments, the examiner disagrees and points out that each of the cited cases are actually doing calculations to then determine how to update the display. The Examiner notes that the applicant has neither claimed nor disclosed how the display does anything other than what a touch screen display does, display selections for a user to make. The Examiner believes that the 101 analysis is more akin to the example 22 as all the applicants have claimed is a display that displays certain screens. There are not calculations or determinations for which a processors interprets and makes decisions based on those calculations like in examples 37 and 23.
In regards to the “two types of fluid exchange” arguments. The applicant’s arguments are not commensurate in scope with the claim language. The Applicant themselves highlighted a section of the prior art that literally states exactly what is claimed. That is Flournoy states “start up screen includes a listing of two types of fluid exchanges”. The Applicant’s themselves highlights this section and then went on to make an argument that Flournoy does not teach two types of fluid exchanges but rather only concerns one fluid. The Applicant is reminded that the name of the game is the claim. 
It is noted that the Examiner made the record clear that the wherein statement was conditional and that the claims that depended upon the wherein statement were not positive recitations. The Applicant chose to not respond, nor amend in any fashion that made those limitations positively recited and required. The Examiner also notes that they got the opinions of multiple TQAS within TC-3700 . 
Claim Interpretation
The wherein phrase in claim 9 recites a contingent limitation. The claim does not require the actual selection or causation step, as it is conditional on a user actually selecting the icon. The Applicant is directed to MPEP 2111.04 which recites, inter alia, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, and the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, the wherein limitation in claim 9 and all the claims which depending on that conditional wherein statement are not required. That is, the steps recited in claims 10-15 are not required as they are further limitations of the wherein statement that is not a positive limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) displaying an icon on a screen to give the user an option to select it. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the display is claimed so generally and the only required function of displaying which is well-understood routine functions of displays. The fluid exchange machine only ties the method to a particular field of use. The later claims steps do no more other than recite well-known functions of displays and of pumps for the field of use of fluid exchange machines. 
The only structure required in the claim is a display which is claimed so generally, and it is the position of the office that the fluid exchange machine in the preamble is only tying the method to a general field of use. The Examiner cited the following references which provide facts that the particular limitations of the fluid exchange machines are well known. Flournoy (2010/01549927) states in para.2 that everything in US Patent 7,111,650 (Few) is well known. Few discloses a fluid exchange machine (30) with a “display” (see fig.7). Additionally, US Patent 5,853,068 (Dixon) states at col.1 ln.29-32 that there are many conventional machines for exchanging fluid and it goes on to state that such a conventional machine is provided in US Patent 5,370,160 (Parker) in col.3 26-43. Parker discloses a fluid exchange machine (11) with a display (fig.4 display of control panel 71) having a frame and housing (frame and housing of 11 in fig.1), new pump (37), old pump (53), new manifold (lines which convey the new fluid in fig.3), old manifold (lines which convey the old fluid in fig.3), and an aux. tank support structure (handles shown in fig.1 can support whatever needed). 
It is the opinion of the office that the claims will have to be amended to include the structure which makes this fluid exchanger novel in view of the prior art in order to overcome the 101 rejection.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims not explicitly recited below inherit the rejection form their dependent claim(s).
In re claim 9, the applicant has already introduced a display. The applicant then appears to what to claim that there is actually a display and a graphical user interface that displays a selection screen. There is a disconnect between the specification and the claims because it is the display that displays the screens/interfaces yet the applicant appear to be attempting to claim two distinct displays. Additionally, it is not clear where this second selection screen/graphical user interface is displayed. Is this displayed on the screen?
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In re claim 9, there is no support in the specification for two displays, i.e. a display, and a second graphical user interface. The Applicant has attempted to claim a display that displays a first selection screen and a second graphical user interface that displays a second selection screen. The Examiner notes that the applicant’s only used the words “user interface” in their specification, never with the word graphical, and only used it to describe the different screens that the display was capable of displaying. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flournoy (2010/0154927).
In re claim 9, Flournoy method of performing a fluid exchange service on a vehicle using a fluid exchange machine having a display, the method comprising: 
displaying on the display a first selection screen having an icon (figure 4, start-up screen, paras.13 and 15);
receiving a selection of the icon (Figure 4 shows the start-up screen when the fluid exchange machine is turned on. Once a user pressed the “0” button the screen will change to the main menu as shown in figure 12. From there the user can select any one of items 1-5 which each are a different type of fluid exchange); and
responsive to receiving the selection of the icon, causing display of a graphical user interface on a second selection screen comprising at least two icons (Figure 4 shows the start-up screen when the fluid exchange machine is turned on. Once a user pressed the “0” button the screen will change to the main menu as shown in figure 12. From there the user can select any one of items 1-5 which each are a different type of fluid exchange); and each icon of the at least two icons indicating a preferred type of a fluid exchange service (Figure 4 shows the start-up screen when the fluid exchange machine is turned on. Once a user pressed the “0” button the screen will change to the main menu as shown in figure 12. From there the user can select any one of items 1-5 which each are a different type of fluid exchange, paras.13 and 15); and 
wherein selection of a first icon of the at least two icons causes facilitation of a first preferred type of fluid exchange, and wherein selection of a second icon of the at least two icons causes facilitation of a second preferred type of fluid exchange (this is again not a positively recited step and therefore not required, regardless the limitation is met as explained above)

In re claims 11-15, the claims are dependent on the conditional, not positively recited, wherein statement of claim 9. The claims are not required and therefore since Flournoy anticipates claim 9, it also anticipates claims 11-15. In the interests of compact prosecution, the Applicant is directed to 2005/0133304 (Viken) which disclose a single machine for performing the exchange of two types of fluids, both transmission and power steering (para.3). The advantage being the reduction of the number of machines that a mechanic would need in the shop, by providing a single machine that performs multiple functions. Additionally, Few (2004/0094227) also teaches the same things that Viken teaches and additionally has a control panel with buttons for selection ATF exchange or power steering exchange. The Applicant is also directed to the art cited in the conclusion below which was also provided to the applicant at Non-Final however, the applicant chose to not respond to the art cited therein. 
In re claim 17, Flournoy discloses the fluid exchange machine further comprises: 
a frame (base frame having the casters 25) having a housing (20); 
a display (200, and/or 210) coupled with the housing; 
a new fluid manifold (lines and components therein which carry the new fluid shown in figs.2a-2b) and 

an auxiliary fluid tank support structure (support having the tanks 25 and 35) coupled with the housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flournoy in view of Parker (5,626,170).
In re claim 16, Flournoy discloses a single reversible pump for the new and old fluid manifolds not the two separate pumps as claimed. 
Parker teaches another fluid exchange machine comprises a new-fluid pump (37 pump connected to supply tank 12) and a used-fluid pump (31 pump connected to drain tank 11), the new-fluid pump coupled with the new- fluid manifold (manifold show in fig.2 for the supply fluid) and the used-fluid pump coupled with the used-fluid manifold (manifold shown in fig.2 for the drained fluid).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2004/0094227 (Few) discloses a single fluid transfer machine for exchanging fluid between the power steering system and the automatic transmission. 
6,830,083 (Hollub) discloses barcode readers to insure the proper fluid is selected to be transferred and displays/prompts a user on the screen to do so. 
2005/0067048 (Few) discloses displaying the instructions for how the operate the fluid exchange machine (para.77).
2005/0133304 (Viken) which disclose a single machine for performing the exchange of two types of fluids, both transmission and power steering (para.3).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753